DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive.
Applicant argues on page 11 that the phrase “a plurality of intermediate temperature values, within the plurality of temperature values” has been changed “a plurality of intermediate temperature values, from the plurality of temperature values”. The Examiner does not believe that this provides any additional clarification. As previously stated it is unclear if this is referring to the temperature value or temperature position. The use of the word “from” does not provide clarification regarding this confusion. If it is referring to the temperature value, does this mean that the intermediate values can only be the same as one of the plurality of temperature values? Or this limitation only requiring that the plurality of temperatures be used to predict the intermediate temperature values somehow? Something else? Clarification is required. Accordingly, this argument is not persuasive.
Applicant argues on page 11 what interpretation they intended for claim 1 with respect to what the limitation “at least” is referring to. However, the Applicant made no amendments to claim 1 to remove this confusion from the claim language. Therefore, the 112b rejection has not been overcome because the confusion in the language still 
Applicant argues on page 14 that Arnon does not disclose the limitations related to receiving temperature values at predetermined locations using thermal sensors. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Arnon to disclose these limitations in the claims. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose these limitations the claims. Particularly, citations from Rodriquez-Ponce. Accordingly, this argument is not persuasive.
Applicant argues on page 14 that Arnon does not disclose the limitations related to estimating intermediate temperature values. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Arnon to disclose these limitations in the claims. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose these limitations the claims. Particularly, citations from Rodriquez-Ponce. Accordingly, this argument is not persuasive.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Arnon to disclose the specific mechanism uses to obtain thermospatial data. The Examiner relies on Arnon to disclose the capture of thermospatial data and the use of that thermospatial data to predict the presence of cancerous tissue. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose the limitations the claims related to the particular mechanisms used to obtain the thermospatial data. Particularly, citations from Rodriquez-Ponce. Accordingly, this argument is not persuasive.
Applicant argues on the pages 15-16 that Arnon does not disclose generating a two-dimensional thermal image and that the mechanism used for obtaining the heat values for the image are different. The Examiner respectfully disagrees. Arnon specifically recites that it is a thermospatial image and that it is two-dimensional and therefore reads on the broadest reasonable interpretation of the claim. The Applicant recites differences between Arnon and the invention which do not appear in the claim. If the Applicant believes that there are differences between the two-dimensional thermal image of Arnon and the claimed invention, the Examiner encourages the Applicant to include them in the claim language. However, currently Arnon reads on the broadest reasonable interpretation of the claims as written. Accordingly, this argument is not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Arnon to disclose the specific mechanism uses to obtain thermospatial data used to generating the image. The Examiner relies on Arnon to disclose the capture of thermospatial data and the use of that thermospatial data to predict the presence of cancerous tissue as well as generate an image. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose the limitations the claims related to the particular mechanisms used to obtain the thermospatial data. Particularly, citations from Rodriquez-Ponce. Accordingly, this argument is not persuasive.
Applicant argues on page 16 that Arnon uses different mechanisms than the claimed invention for detecting heat for predicting the presence of cancerous tissues in the breast of a subject. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Arnon to disclose the specific mechanism uses to obtain thermospatial data. The Examiner relies on Arnon to disclose the capture of thermospatial data and the use of that thermospatial data to predict the presence of cancerous tissue. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose the limitations the claims related to the 
Applicant argues on page 16-17 that Arnon does not disclose determining a location of abnormal tissue in breast tissue using two-dimensional coordinates. The Examiner respectfully disagrees. Arnon’s prediction uses two-dimensional coordinates because a region of a surface is distinguished from the surrounding tissue which identifies the presence of abnormal tissue. While the presence of abnormal tissue is measured using expected temperature range, the actual location is determined using coordinates. Accordingly, this argument is not persuasive.
Applicant argues on page 17 that no radiation is used and that the invention ensures privacy. However, there is no requirement in the claim that radiation not be used and that privacy be assured. Accordingly, this argument is not persuasive.
Applicant argues on page 17 that Arnon does not disclose the limitations related to estimating intermediate temperature values. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Arnon to disclose these limitations in the claims. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose these limitations the claims. Particularly, citations from Rodriquez-Ponce. Accordingly, this argument is not persuasive.
Applicant argues on pages 17-18 that Rodriguez-Ponce uses mechanisms for estimating temperature in the patient which are different than that of the claimed 
Applicant argues on page 19 that Rodriguez-Ponce fails to disclose limitations relates to generating a two-dimensional thermal image. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner does not rely on Rodriguez-Ponce to disclose these limitations in the claims. The Examiner instead relies on Arnon as modified by Rodriquez-Ponce to disclose these limitations the claims. Particularly, citations from Arnon. Accordingly, this argument is not persuasive.
Applicant argues on pages 19-20 that the way that Rodriguez-Ponce uses thermal conductivity is completely different than that of the claimed invention. Regardless of whether or not that is true, Rodriguez-Ponce uses thermal conductivity to 
Applicant argues on pages 19-20 that the way that Rodriguez-Ponce uses a completely different mechanism than the claimed invention. However, Rodriguez-Ponce still reads on the broadest reasonable interpretation of the claims because Rodriguez-Ponce predicts the presence of cancerous tissue in the body using spatiotemporal data. While there may or may not be differences in the methodology used, they are not reflected in the claims. Accordingly, this argument is not persuasive.
Applicant argues on pages 20-21 that no radiation is used and that the invention ensures privacy. However, there is no requirement in the claim that radiation not be used and that privacy be assured. Accordingly, this argument is not persuasive.
Applicant argues on pages 19-20 that the way that Arnon and Rodriguez-Ponce use completely different mechanisms than the claimed invention. However, Arnon and Rodriguez-Ponce still read on the broadest reasonable interpretation of the claims. While there may or may not be differences in the methodology used, they are not reflected in the claims. The Examiner recommends amending the claims to actually require these differences. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation “a plurality of intermediate temperature values, from the plurality of temperature values” in lines 9-10. It is unclear what is meant by the limitation “from the plurality of temperature values”. Does this mean the intermediate values are between the minimum and maximum temperature values of the plurality of temperature values? Are the intermediate values selected from values amongst the plurality of temperature values? Did the Applicant intend to refer to temperature value locations rather than temperature values? Are these intermediate temperature values located between the plurality of temperature values? Or this limitation only requiring that the plurality of temperatures be used to predict the intermediate temperature values somehow? Something else? Clarification is required. For examination purposes, a reference which discloses calculating additional temperature values from using temperature values will be interpreted as disclosing these limitations in the claims.
Regarding claim 1, claim 1 recites the limitation “based on at least one of triangular patterns and rectangular patterns formed on a pre-defined model of the breast of the subject, thermal conductivity of the breast tissue, two-dimensional coordinates on at least one of the triangular patterns and the rectangular patterns and temperature values at steady state of the breast tissue of the subject” in lines 7-11. It is unclear what limitations, this statement is attempting to require. More specifically, it is unclear what is 
Regarding claim 6, claim 6 recites the limitation “a plurality of intermediate temperature values, from the plurality of temperature values” in lines 9-10. It is unclear what is meant by the limitation “from the plurality of temperature values”. Does this mean the intermediate values are between the minimum and maximum temperature values of the plurality of temperature values? Are the intermediate values selected from values amongst the plurality of temperature values? Did the Applicant intend to refer to temperature value locations rather than temperature values? Are these intermediate temperature values located between the plurality of temperature values? Or this limitation only requiring that the plurality of temperatures be used to predict the intermediate temperature values somehow? Something else? Clarification is required. For examination purposes, a reference which discloses calculating additional temperature values from using temperature values will be interpreted as disclosing these limitations in the claims.
Regarding claim 6, claim 6 recites the limitation “based on at least one of triangular patterns and rectangular patterns formed on a pre-defined model of the breast 
Regarding claim 11, claim 11 recites the limitation “a plurality of intermediate temperature values, from the plurality of temperature values” in lines 9-10. It is unclear what is meant by the limitation “from the plurality of temperature values”. Does this mean the intermediate values are between the minimum and maximum temperature values of the plurality of temperature values? Are the intermediate values selected from values amongst the plurality of temperature values? Did the Applicant intend to refer to temperature value locations rather than temperature values? Are these intermediate temperature values located between the plurality of temperature values? Or this limitation only requiring that the plurality of temperatures be used to predict the intermediate temperature values somehow?  Something else? Clarification is required. For examination purposes, a reference which discloses calculating additional 
Regarding claim 11, claim 11 recites the limitation “based on at least one of triangular patterns and rectangular patterns formed on a pre-defined model of the breast of the subject, thermal conductivity of the breast tissue, two-dimensional coordinates on at least one of the triangular patterns and the rectangular patterns and temperature values at steady state of the breast tissue of the subject” in lines 8-11. It is unclear what limitations, this statement is attempting to require. More specifically, it is unclear what is being listed as being required in the alternate and what is strictly required. Is it at least one of 1) triangular patterns and rectangular patterns formed on a pre-defined model of the breast of the subject, 2) thermal conductivity of the breast tissue, 3) two-dimensional coordinates on at least one of the triangular patterns and the rectangular patterns, or 4) temperature values at steady state of the breast tissue of the subject? Is it just one of 1) triangular patterns or 2) rectangular patterns? Is it something else? Clarification is required. For examination purposes, this limitation will be interpreted using the first interpretation.
Claims dependent upon rejected claims rejected under 35 U.S.C. 112 are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Arnon et al. (US20140112561, hereafter Arnon) in view of Rodriguez-Ponce et al. (US20130035921, hereafter Rodriguez-Ponce).
Regarding claim 1, Arnon discloses a method for predicting a location of abnormal tissue in a breast tissue of a subject (Arnon, Para 12; “there is provided a method of monitoring evolution of a tumor in a body section”) (Arnon, Para 53; “The present embodiments can therefore be used for diagnosis of cancer, particularly, but not exclusively breast cancer.”), the method comprising:
generating a two-dimensional (Arnon, Para 58; “Since the spatial data represent the surface such image is typically a two-dimensional image which, in addition to indicating the lateral extent of body members, further indicates the relative or absolute distance of the body members, or portions thereof, from some reference point, such as the location of the imaging device. […] Yet, it is commonly acceptable to refer to such image as “a three-dimensional image” because the non-planar surface is conveniently defined over a three-dimensional system of coordinate. Thus, throughout this specification and in the claims section that follows, the terms “three-dimensional image” and “three-dimensional representation” primarily relate to surface entities”) thermal image of the breast of the subject (Arnon, Para 12; “(a) generating a series of thermospatial representations, each having thermal data representing the thermal image and spatial data representing a non-planar surface of the body section, the thermal data being associated with the spatial data”) (Arnon, Para 60; “The thermospatial representation can be in the form of digital data (e.g., a list of tuples associated with digital data describing thermal quantities) or in the form of an image (e.g., a three-dimensional image color-coded or grey-level coded according to the thermal data). A thermospatial representation in the form of an image is referred to hereinafter as a thermospatial image”); and
predicting, by the prediction system, a location of abnormal tissue in the breast tissue of the subject, based on the two-dimensional thermal image, wherein the location of the abnormal tissue is predicted by the two-dimensional coordinates associated with an abnormal temperature value, among the plurality of temperature values (Arnon, Para 84; “Once the surface integral is calculated, the method optionally continues to step 18 in which the likelihood that a thermally distinguishable region is present in body section is determined based on a value of the surface integral. A thermally distinguishable region is a three-dimensional region residing in the bulk or on the surface of the in the body section and can be distinguished from its surrounding tissues by its thermal properties. [...]  When such particular region has a temperature which is the same as its surrounding tissue, it is declared a thermally distinguishable region, because its temperature differs from its expected temperature.”).
Arnon is silent as to the details of how the two-dimensional thermal image of the breast of the subject is obtained and does not disclose receiving, by a prediction system, a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject; estimating, by the prediction system, a plurality of intermediate temperature values, from the plurality of temperature values, based on at least one of triangular patterns and rectangular patterns formed on a pre-defined model of the breast of the subject, thermal conductivity of the breast tissue, two-dimensional coordinates on at least one of the triangular patterns and the rectangular patterns and temperature values at steady state of the breast tissue of the subject; and wherein the two-dimensional thermal image of the breast of the subject is based on the plurality of the temperature values and the plurality of intermediate temperature values.
In an analogous temperature estimation field of endeavor Rodriguez-Ponce discloses
receiving, by a prediction system (Rodriguez-Ponce, Para 70; “The data processing unit can be suitable to determine and/or predict the temperature or heat distribution in at least a part of the body using the model of the body.”), a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject (Rodriguez-Ponce, Para 63; “absolute temperature values of the body can be obtained by relating one or more reference temperature values obtained from measurements and/or from the data base to corresponding one or more temperature values of the temperature model of the body. The temperature values of the body in the data base can also rely on measurements”) (Rodriguez-Ponce, Para 33; “one or more temperature probes can be attached to a specific part of the body to measure or obtain the absolute temperature of that part of the body. Such a probe can be placed onto the body, for example on the skin of a patient. […] The measured temperature can be regarded as a reference temperature and can be used to calibrate a temperature distribution obtained from the model of the body”);
estimating, by the prediction system, a plurality of intermediate temperature values, from the plurality of temperature values (Rodriguez-Ponce, Para 70; “The data processing unit can be suitable to determine and/or predict the temperature or heat distribution in at least a part of the body using the model of the body.”), based on at least thermal conductivity of the breast tissue (Rodriguez-Ponce, Para 50-51; “Para 50-51; "Preferably, obtaining the temperature at a point in space and time from the perfusion at that point in space and time can be performed using a bioheat equation such as the Pennes equation. [...] The equation (3) is known as bioheat equation. Where K is the thermal conductivity"”);
Rodriguez-Ponce is interpreted as disclosing the limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
generating, by the prediction system, a two-dimensional thermal image of the breast of the subject, based on the plurality of the temperature values and the plurality of intermediate temperature values (Rodriguez-Ponce, Para 10; “The model of the body obtained in the initial step is related to or directed to or describing a temperature transport mechanism or temperature distribution in the body. The model may basically comprise a 2D and/or 3D signal distribution in the body related to a physical feature of the body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon to include receiving by a prediction system, a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject; estimating, by the prediction system, a plurality of intermediate temperature values, from the plurality of temperature values, based on thermal conductivity of the breast tissue; and generating, by the prediction system, the two-dimensional thermal image of the breast of the subject in order to reliably predict and calculate the temperature of a patient’s body as taught by Rodriguez-Ponce (Rodriguez-Ponce, Para 5).
Arnon as modified by Rodriguez-Ponce above is interpreted as disclosing wherein the location of the abnormal tissue is predicted by the two-dimensional coordinates associated with an abnormal temperature value, among the plurality of temperature values and the plurality of intermediate temperature values because Arnon predicts tumor location based on temperature values and is modified by Rodriguez-Ponce above to obtain temperature values from both a plurality of temperature values and a plurality of intermediate values.

Regarding claim 3, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 1 as discussed above.
Arnon does not disclose wherein the device is worn by the subject for measuring temperature data. 
However, Rodriguez-Ponce further discloses wherein the device is worn by the subject for measuring temperature data (Rodriguez-Ponce, Para 33; “one or more temperature probes can be attached to a specific part of the body to measure or obtain the absolute temperature of that part of the body. Such a probe can be placed onto the body, for example on the skin of a patient. […] The measured temperature can be regarded as a reference temperature and can be used to calibrate a temperature distribution obtained from the model of the body”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce above wherein the device is worn by the subject for measuring temperature data in order to allow for calibration of temperature distribution obtained from a model of the body to allow for a user to reliably predict and calculate the temperature of a patient’s body as taught by Rodriguez-Ponce (Rodriguez-Ponce, Para 5).

Regarding claim 4, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 1 as discussed above.
Arnon as modified by Rodriguez-Ponce above further discloses wherein the two-dimensional thermal image is represented by one or more colors depending upon the plurality of temperature values and the plurality of intermediate temperature values (Rodriguez-Ponce, Para 60; “The thermospatial representation can be in the form of digital data (e.g., a list of tuples associated with digital data describing thermal quantities) or in the form of an image (e.g., a three-dimensional image color-coded or grey-level coded according to the thermal data).”).
Arnon as modified by Rodriguez-Ponce above is interpreted as disclosing wherein the two-dimensional thermal image is represented by one or more colors depending upon the plurality of temperature values and the plurality of intermediate temperature values because Arnon displays thermospatial data with colors and is modified by Rodriguez-Ponce above to use temperature values from both a plurality of temperature values and a plurality of intermediate values.

Regarding claim 5, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 1 as discussed above.
Arnon does not disclose wherein the two-dimensional thermal image of the breast of the subject is generated based on at least one of a linear interpolation technique and a higher order interpolation technique.
However, Rodriguez-Ponce further discloses wherein the two-dimensional thermal image of the breast of the subject is generated based on at least one of a linear interpolation technique and a higher order interpolation technique (Rodriguez-Ponce, Para 49; “If a temperature value is required which is not comprised in the reference table, numerical interpolation with piecewise linear or nonlinear functions, e.g. cubic splines, or extrapolation, can be used.”). 
(Rodriguez-Ponce, Para 5).


Regarding claim 6, Arnon discloses a prediction system for predicting a location of abnormal tissue in a breast tissue of a subject (Arnon, Para 12; “there is provided a method of monitoring evolution of a tumor in a body section”) (Arnon, Para 53; “The present embodiments can therefore be used for diagnosis of cancer, particularly, but not exclusively breast cancer.”), comprising:
a processor (Arnon, Para 38; Para 38; “As software, selected tasks according to embodiments of the invention could be implemented as a plurality of software instructions being executed by a computer using any suitable operating system. In an exemplary embodiment of the invention, one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions.”); and
a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution (Arnon, Para 38; Para 38; “one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. Optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data.”), causes the processor to:
generate a two-dimensional (Arnon, Para 58; “Since the spatial data represent the surface such image is typically a two-dimensional image which, in addition to indicating the lateral extent of body members, further indicates the relative or absolute distance of the body members, or portions thereof, from some reference point, such as the location of the imaging device. […] Yet, it is commonly acceptable to refer to such image as “a three-dimensional image” because the non-planar surface is conveniently defined over a three-dimensional system of coordinate. Thus, throughout this specification and in the claims section that follows, the terms “three-dimensional image” and “three-dimensional representation” primarily relate to surface entities”) thermal image of the breast of the subject (Arnon, Para 12; “(a) generating a series of thermospatial representations, each having thermal data representing the thermal image and spatial data representing a non-planar surface of the body section, the thermal data being associated with the spatial data”) (Arnon, Para 60; “The thermospatial representation can be in the form of digital data (e.g., a list of tuples associated with digital data describing thermal quantities) or in the form of an image (e.g., a three-dimensional image color-coded or grey-level coded according to the thermal data). A thermospatial representation in the form of an image is referred to hereinafter as a thermospatial image”); and
predict a location of abnormal tissue in the breast tissue of the subject, based on the two-dimensional thermal image, wherein the location of the abnormal tissue is predicted by the two-dimensional coordinates associated with an abnormal temperature value, among the plurality of temperature values (Arnon, Para 84; “Once the surface integral is calculated, the method optionally continues to step 18 in which the likelihood that a thermally distinguishable region is present in body section is determined based on a value of the surface integral. A thermally distinguishable region is a three-dimensional region residing in the bulk or on the surface of the in the body section and can be distinguished from its surrounding tissues by its thermal properties. [...]  When such particular region has a temperature which is the same as its surrounding tissue, it is declared a thermally distinguishable region, because its temperature differs from its expected temperature.”).
Arnon is silent as to the details of how the two-dimensional thermal image of the breast of the subject is obtained and does not disclose receiving a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject; estimating a plurality of intermediate temperature values, from the plurality of temperature values, based on at least thermal conductivity of the breast tissue; and wherein the two-dimensional thermal image of the breast of the subject is based on the plurality of the temperature values and the plurality of intermediate temperature values.

receiving (Rodriguez-Ponce, Para 70; “The data processing unit can be suitable to determine and/or predict the temperature or heat distribution in at least a part of the body using the model of the body.”), a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject (Rodriguez-Ponce, Para 63; “absolute temperature values of the body can be obtained by relating one or more reference temperature values obtained from measurements and/or from the data base to corresponding one or more temperature values of the temperature model of the body. The temperature values of the body in the data base can also rely on measurements”) (Rodriguez-Ponce, Para 33; “one or more temperature probes can be attached to a specific part of the body to measure or obtain the absolute temperature of that part of the body. Such a probe can be placed onto the body, for example on the skin of a patient. […] The measured temperature can be regarded as a reference temperature and can be used to calibrate a temperature distribution obtained from the model of the body”);
estimating a plurality of intermediate temperature values, from the plurality of temperature values (Rodriguez-Ponce, Para 70; “The data processing unit can be suitable to determine and/or predict the temperature or heat distribution in at least a part of the body using the model of the body.”), based on at least thermal conductivity of the breast tissue (Rodriguez-Ponce, Para 50-51; “Para 50-51; "Preferably, obtaining the temperature at a point in space and time from the perfusion at that point in space and time can be performed using a bioheat equation such as the Pennes equation. [...] The equation (3) is known as bioheat equation. Where K is the thermal conductivity"”);
Rodriguez-Ponce is interpreted as disclosing the limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
generating a two-dimensional thermal image of the breast of the subject, based on the plurality of the temperature values and the plurality of intermediate temperature values (Rodriguez-Ponce, Para 10; “The model of the body obtained in the initial step is related to or directed to or describing a temperature transport mechanism or temperature distribution in the body. The model may basically comprise a 2D and/or 3D signal distribution in the body related to a physical feature of the body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon to include receiving a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject; estimating a plurality of intermediate temperature values, from the plurality of temperature values, based on at least one of triangular patterns and rectangular patterns formed on a pre-defined model of the breast of the subject, thermal conductivity of the breast tissue, two-dimensional coordinates on at least one of the triangular patterns and the rectangular patterns and temperature values at steady state of the breast tissue of the subject; and generating the two-dimensional thermal image of (Rodriguez-Ponce, Para 5).
Arnon as modified by Rodriguez-Ponce above is interpreted as disclosing wherein the location of the abnormal tissue is predicted by the two-dimensional coordinates associated with an abnormal temperature value, among the plurality of temperature values and the plurality of intermediate temperature values because Arnon predicts tumor location based on temperature values and is modified by Rodriguez-Ponce above to obtain temperature values from both a plurality of temperature values and a plurality of intermediate values.

Regarding claim 8, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 6 as discussed above.
Arnon does not disclose wherein the device is worn by the subject for measuring temperature data. 
However, Rodriguez-Ponce further discloses wherein the device is worn by the subject for measuring temperature data (Rodriguez-Ponce, Para 33; “one or more temperature probes can be attached to a specific part of the body to measure or obtain the absolute temperature of that part of the body. Such a probe can be placed onto the body, for example on the skin of a patient. […] The measured temperature can be regarded as a reference temperature and can be used to calibrate a temperature distribution obtained from the model of the body”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce (Rodriguez-Ponce, Para 5).

Regarding claim 9, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 6 as discussed above.
Arnon as modified by Rodriguez-Ponce above further discloses wherein the two-dimensional thermal image is represented by one or more colors depending upon the plurality of temperature values and the plurality of intermediate temperature values (Rodriguez-Ponce, Para 60; “The thermospatial representation can be in the form of digital data (e.g., a list of tuples associated with digital data describing thermal quantities) or in the form of an image (e.g., a three-dimensional image color-coded or grey-level coded according to the thermal data).”).
Arnon as modified by Rodriguez-Ponce above is interpreted as disclosing wherein the two-dimensional thermal image is represented by one or more colors depending upon the plurality of temperature values and the plurality of intermediate temperature values because Arnon displays thermospatial data with colors and is modified by Rodriguez-Ponce above to use temperature values from both a plurality of temperature values and a plurality of intermediate values.

Regarding claim 10, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 6 as discussed above.

However, Rodriguez-Ponce further discloses wherein the two-dimensional thermal image of the breast of the subject is generated based on at least one of a linear interpolation technique and a higher order interpolation technique (Rodriguez-Ponce, Para 49; “If a temperature value is required which is not comprised in the reference table, numerical interpolation with piecewise linear or nonlinear functions, e.g. cubic splines, or extrapolation, can be used.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce above wherein generates the two-dimensional thermal image of the breast of the subject based on at least one of a linear interpolation technique and a higher order interpolation technique in order to allow for a user to reliably predict and calculate the temperature of a patient’s body as taught by Rodriguez-Ponce (Rodriguez-Ponce, Para 5).

Regarding claim 11, Arnon discloses on-transitory computer readable medium (Arnon, Para 38; Para 38; “one or more tasks according to exemplary embodiments of method and/or system as described herein are performed by a data processor, such as a computing platform for executing a plurality of instructions. Optionally, the data processor includes a volatile memory for storing instructions and/or data and/or a non-volatile storage, for example, a magnetic hard-disk and/or removable media, for storing instructions and/or data.”) including instruction stored thereon that when processed by at least one processor cause a prediction system (Arnon, Para 12; “there is provided a method of monitoring evolution of a tumor in a body section”) (Arnon, Para 53; “The present embodiments can therefore be used for diagnosis of cancer, particularly, but not exclusively breast cancer.”) to perform operation comprising:
generating a two-dimensional (Arnon, Para 58; “Since the spatial data represent the surface such image is typically a two-dimensional image which, in addition to indicating the lateral extent of body members, further indicates the relative or absolute distance of the body members, or portions thereof, from some reference point, such as the location of the imaging device. […] Yet, it is commonly acceptable to refer to such image as “a three-dimensional image” because the non-planar surface is conveniently defined over a three-dimensional system of coordinate. Thus, throughout this specification and in the claims section that follows, the terms “three-dimensional image” and “three-dimensional representation” primarily relate to surface entities”) thermal image of the breast of the subject (Arnon, Para 12; “(a) generating a series of thermospatial representations, each having thermal data representing the thermal image and spatial data representing a non-planar surface of the body section, the thermal data being associated with the spatial data”) (Arnon, Para 60; “The thermospatial representation can be in the form of digital data (e.g., a list of tuples associated with digital data describing thermal quantities) or in the form of an image (e.g., a three-dimensional image color-coded or grey-level coded according to the thermal data). A thermospatial representation in the form of an image is referred to hereinafter as a thermospatial image”); and
predicting a location of abnormal tissue in the breast tissue of the subject, based on the two-dimensional thermal image, wherein the location of the abnormal tissue is predicted by the two-dimensional coordinates associated with an abnormal temperature value, among the plurality of temperature values (Arnon, Para 84; “Once the surface integral is calculated, the method optionally continues to step 18 in which the likelihood that a thermally distinguishable region is present in body section is determined based on a value of the surface integral. A thermally distinguishable region is a three-dimensional region residing in the bulk or on the surface of the in the body section and can be distinguished from its surrounding tissues by its thermal properties. [...]  When such particular region has a temperature which is the same as its surrounding tissue, it is declared a thermally distinguishable region, because its temperature differs from its expected temperature.”).
Arnon is silent as to the details of how the two-dimensional thermal image of the breast of the subject is obtained and does not disclose receiving a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject; estimating a plurality of intermediate temperature values, from the plurality of temperature values, based on at least thermal conductivity of the breast tissue and wherein the two-dimensional thermal image of the breast of the subject is based on the plurality of the temperature values and the plurality of intermediate temperature values.

receiving, a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject (Rodriguez-Ponce, Para 63; “absolute temperature values of the body can be obtained by relating one or more reference temperature values obtained from measurements and/or from the data base to corresponding one or more temperature values of the temperature model of the body. The temperature values of the body in the data base can also rely on measurements”) (Rodriguez-Ponce, Para 33; “one or more temperature probes can be attached to a specific part of the body to measure or obtain the absolute temperature of that part of the body. Such a probe can be placed onto the body, for example on the skin of a patient. […] The measured temperature can be regarded as a reference temperature and can be used to calibrate a temperature distribution obtained from the model of the body”);
estimating a plurality of intermediate temperature values, from the plurality of temperature values (Rodriguez-Ponce, Para 70; “The data processing unit can be suitable to determine and/or predict the temperature or heat distribution in at least a part of the body using the model of the body.”), based on at least thermal conductivity of the breast tissue (Rodriguez-Ponce, Para 50-51; “Para 50-51; "Preferably, obtaining the temperature at a point in space and time from the perfusion at that point in space and time can be performed using a bioheat equation such as the Pennes equation. [...] The equation (3) is known as bioheat equation. Where K is the thermal conductivity"”);
Rodriguez-Ponce is interpreted as disclosing the limitation as best understood by the Examiner in view of the clarity deficiencies outlined above.
Generating a two-dimensional thermal image of the breast of the subject, based on the plurality of the temperature values and the plurality of intermediate temperature values (Rodriguez-Ponce, Para 10; “The model of the body obtained in the initial step is related to or directed to or describing a temperature transport mechanism or temperature distribution in the body. The model may basically comprise a 2D and/or 3D signal distribution in the body related to a physical feature of the body”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon to include receiving a plurality of temperature values associated with a breast of the subject from a device, wherein the device comprises a plurality of thermal sensors locatable on pre-determined positions of the breast of the subject; estimating a plurality of intermediate temperature values, from the plurality of temperature values, based on at least one of triangular patterns and rectangular patterns formed on a pre-defined model of the breast of the subject, thermal conductivity of the breast tissue, two-dimensional coordinates on at least one of the triangular patterns and the rectangular patterns and temperature values at steady state of the breast tissue of the subject; and generating the two-dimensional thermal image of the breast of the subject in order to reliably predict and calculate the temperature of a patient’s body as taught by Rodriguez-Ponce (Rodriguez-Ponce, Para 5).
Arnon as modified by Rodriguez-Ponce above is interpreted as disclosing wherein the location of the abnormal tissue is predicted by the two-dimensional coordinates associated with an abnormal temperature value, among the plurality of temperature values and the plurality of intermediate temperature values because Arnon predicts tumor location based on temperature values and is modified by Rodriguez-Ponce above to obtain temperature values from both a plurality of temperature values and a plurality of intermediate values.

Regarding claim 13, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 11 as discussed above.
Arnon does not disclose wherein the device is worn by the subject for measuring temperature data. 
However, Rodriguez-Ponce further discloses wherein the device is worn by the subject for measuring temperature data (Rodriguez-Ponce, Para 33; “one or more temperature probes can be attached to a specific part of the body to measure or obtain the absolute temperature of that part of the body. Such a probe can be placed onto the body, for example on the skin of a patient. […] The measured temperature can be regarded as a reference temperature and can be used to calibrate a temperature distribution obtained from the model of the body”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce above wherein the device is worn by the subject for measuring temperature data in order to allow for calibration of temperature distribution obtained from a model of the (Rodriguez-Ponce, Para 5).

Regarding claim 14, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 11 as discussed above.
Arnon as modified by Rodriguez-Ponce above further discloses wherein the two-dimensional thermal image is represented by one or more colors depending upon the plurality of temperature values and the plurality of intermediate temperature values (Rodriguez-Ponce, Para 60; “The thermospatial representation can be in the form of digital data (e.g., a list of tuples associated with digital data describing thermal quantities) or in the form of an image (e.g., a three-dimensional image color-coded or grey-level coded according to the thermal data).”).
Arnon as modified by Rodriguez-Ponce above is interpreted as disclosing wherein the two-dimensional thermal image is represented by one or more colors depending upon the plurality of temperature values and the plurality of intermediate temperature values because Arnon displays thermospatial data with colors and is modified by Rodriguez-Ponce above to use temperature values from both a plurality of temperature values and a plurality of intermediate values.

Regarding claim 15, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 11 as discussed above.

However, Rodriguez-Ponce further discloses wherein the two-dimensional thermal image of the breast of the subject is generated based on at least one of a linear interpolation technique and a higher order interpolation technique (Rodriguez-Ponce, Para 49; “If a temperature value is required which is not comprised in the reference table, numerical interpolation with piecewise linear or nonlinear functions, e.g. cubic splines, or extrapolation, can be used.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce above wherein the instruction causes the processor to generate based on at least one of a linear interpolation technique and a higher order interpolation technique in order to allow for a user to reliably predict and calculate the temperature of a patient’s body as taught by Rodriguez-Ponce (Rodriguez-Ponce, Para 5).

Claims 2, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnon and Rodriguez-Ponce as applied to claims 1, 7, and 12 above, and further in view of Lin et al. (Lin et al., Finite Element Analysis for Temperature Distribution of Breast, 2007 IEEE/ICME International Conference on Complex Medical Engineering, hereafter Lin).
Regarding claim 2, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 1 as discussed above.

In an analogous breast temperature analysis field of endeavor Lin discloses wherein a plurality of intermediate temperature values of a breast temperature model is determined using at least one of Finite Element Method (FEM) and Finite Volume Method (FVM) technique (Lin, Pg 1075, Col 2, Para 2; “In this paper, a multi-dimension comprehensive thermal model is presented to simulate the steady temperature distribution of breast based on the breast anatomical structure and physiological characteristics. This model takes the metabolic heat generation, blood perfusion and vascular thermal interaction into account and then finite element analysis method is used to solve the heat transfer problem.”) (Lin, Pg 1080, Col 1, Para 1; “A multi-dimension comprehensive thermal model is presented to simulate the steady temperature distribution of breast based on the breast anatomical structure and physiological characteristics. The heat transfer problem is solved using finite element analysis method.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce above wherein the plurality of intermediate temperature values is determined using model using at least one of Finite Element Method (FEM) and Finite Volume Method (FVM) technique in order to accurately track heat generation due to blood perfusion, vascular thermal interaction, and heat transfer as taught by Lin (Lin, Pg 1075, Col 2, Para 2).

Regarding claim 7, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 6 as discussed above.
Arnon as modified by Rodriguez-Ponce above does not disclose wherein the processor determines the plurality of intermediate temperature values using at least one of Finite Element Method (FEM) and Finite Volume Method (FVM) technique.
In an analogous breast temperature analysis field of endeavor Lin discloses wherein a plurality of intermediate temperature values of a breast temperature model is determined using at least one of Finite Element Method (FEM) and Finite Volume Method (FVM) technique (Lin, Pg 1075, Col 2, Para 2; “In this paper, a multi-dimension comprehensive thermal model is presented to simulate the steady temperature distribution of breast based on the breast anatomical structure and physiological characteristics. This model takes the metabolic heat generation, blood perfusion and vascular thermal interaction into account and then finite element analysis method is used to solve the heat transfer problem.”) (Lin, Pg 1080, Col 1, Para 1; “A multi-dimension comprehensive thermal model is presented to simulate the steady temperature distribution of breast based on the breast anatomical structure and physiological characteristics. The heat transfer problem is solved using finite element analysis method.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arnon as modified by Rodriguez-Ponce above wherein the processor determines the plurality of intermediate temperature values using at least one of Finite Element Method (FEM) and Finite Volume Method (Lin, Pg 1075, Col 2, Para 2).

Regarding claim 12, Arnon as modified by Rodriguez-Ponce above discloses all of the limitations of claim 11 as discussed above.
Arnon as modified by Rodriguez-Ponce above does not wherein the instruction causes the processor to determine the plurality of intermediate temperature values using at least one of Finite Element Method (FEM) and Finite Volume Method (FVM) technique.
In an analogous breast temperature analysis field of endeavor Lin discloses wherein a plurality of intermediate temperature values of a breast temperature model is determined using at least one of Finite Element Method (FEM) and Finite Volume Method (FVM) technique (Lin, Pg 1075, Col 2, Para 2; “In this paper, a multi-dimension comprehensive thermal model is presented to simulate the steady temperature distribution of breast based on the breast anatomical structure and physiological characteristics. This model takes the metabolic heat generation, blood perfusion and vascular thermal interaction into account and then finite element analysis method is used to solve the heat transfer problem.”) (Lin, Pg 1080, Col 1, Para 1; “A multi-dimension comprehensive thermal model is presented to simulate the steady temperature distribution of breast based on the breast anatomical structure and physiological characteristics. The heat transfer problem is solved using finite element analysis method.”).
(Lin, Pg 1075, Col 2, Para 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793